Citation Nr: 0028830	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO decision which granted the 
veteran's claim of service connection for PTSD and assigned a 
10 percent rating for such, effective from January 24, 1994.  
By February 1996 and February 1999 RO decisions, the 
veteran's rating was increased to 30 percent and 50 percent, 
respectively, effective from January 24, 1994.  In August 
1999, the Board remanded the claim to the RO for further 
development.  The veteran continues to appeal for a higher 
rating for PTSD.



FINDING OF FACT

The veteran's service-connected PTSD is productive of total 
social and industrial (occupational) impairment.



CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1968 to 
September 1973.  A review of his service personnel records 
shows that he served in the Republic of Vietnam and was 
awarded various decorations, including the Bronze Star Medal.

There are no relevant medical records from the 1970s through 
the 1980s.

Private medical records, dated in 1994, show that the veteran 
complained of nightmares and disrupted sleep. 

A May 1994 psychological evaluation report, from Carolina 
Psychological Associates, shows that the veteran indicated 
that he had obtained a full-time consulting position with the 
Durham Bulls baseball franchise as a merchandizing manager 
but had been laid off in January 1994.  He said he was now 
working on a business plan to start a sports marketing 
business.  He related he had been married twice, with his 
first marriage lasting 5 1/2 years.  He said he was currently 
in his second marriage, which was in its 18th year.  He said 
he had lost interest in sex and described his current 
marriage as platonic.  He said he had no children.  He said 
he enjoyed golfing and gardening.  He said he had been active 
in the JC and in a sales marketing organization and was an 
inactive member of a number of service organizations.  He 
said he had not received psychiatric treatment for his 
condition.  On objective examination, the examiner noted that 
the veteran was dressed neatly.  It was noted that the 
veteran related to questions in a relaxed manner without 
agitation until he was probed about his Vietnam experience.  
As the veteran began to describe his Vietnam experience, it 
was noted that his face began to redden and he became 
increasingly agitated until his thoughts and speech were 
blocked, and he was unable to continue without crying.  
Thereafter, he remained agitated for the remainder of the 
evaluation and was virtually unable to address the examiner 
directly.  The diagnoses were PTSD and dysthymic disorder.  
The examiner noted that the veteran did not wish to associate 
himself with any psychiatric disabilities from his combat 
experience and attempted to discount and minimize his 
impairment. 

A June 1994 VA neuropsychiatric examination report shows that 
the veteran reported his sleep was sporadic and that he was 
somewhat easily startled.  He said he was somewhat bothered 
by watching combat pictures on television.  On objective 
examination, he was alert, cooperative, and friendly.  He was 
oriented in all three spheres and his memory for both remote 
and recent events was good.  His insight and judgment 
appeared to be adequate as was his intellectual capacity.  
His mood was somewhat tense, and he became tearful on 
occasion.  He had no loose associations, flight of ideas, 
bizarre movements, tics, delusions, hallucinations, ideas of 
reference, or suspiciousness.  The diagnoses were PTSD and 
dysthymia. 

By an October 1994 RO decision, the veteran was granted 
service connection for PTSD.

At a January 1996 RO hearing, the veteran testified that his 
PTSD affected his ability to associate in normal social 
activities.  He said he had difficulty getting close to 
others, including his parents and his wife.  He also related 
that his PTSD had effected his employability and his earning 
capability.  Additionally, he related that he had sleep 
difficulty as a result of his Vietnam experience. 

A September 1997 VA examination report shows that the veteran 
reported being depressed.  He said he spent a lot of the day 
preoccupied, and had difficulty concentrating.  He said he 
had occasional flashbacks and nightmares, and constant 
intrusive memories.  He said he had not worked in the last 
couple of years.  He said he had previously worked in 
marketing with a baseball team but due to his inability to 
focus had to leave that job.  Currently, he said, he was 
trying to work selling athletic clothing to stores in the 
area.  He said it was a family business and that he had lost 
a lot of money and would probably have to close soon.  He 
said his wife worked and was basically supporting the family.  
He said he did do some yard work.  He said he did not get out 
with friends much but did say he tried to attend Rotary 
functions when he could.  In general, he said, he had no 
enjoyment in life.  He said he was not on any medication and 
had never been in treatment.  On objective examination, he 
was oriented and alert.  His judgment was fair and his 
insight was poor.  He was tearful, anxious, and had to stop 
talking many times.  It was also noted that he rambled on 
somewhat when he talked.  He had no pressured speech, flight 
of ideas, loose associations, hallucinations, delusions, 
paranoia, or ideas of reference.  He was very depressed and 
had psychomotor retardation.  The diagnosis was PTSD and the 
GAF score was 35.  It was recommended that he seek treatment.

A March 2000 examination report reflects that the veteran 
underwent a VA psychiatric examination, during which he 
related he had an embroidery machine at home which he had 
been trying to use in a private business for the previous 5 
years or so.  He also indicated he had not sold anything in a 
while and was unable to concentrate or do what it took to 
make any income.  He basically said he was not working.  He 
said that he had been living on what his wife earned as well 
as family money (which was now gone).  He said he had been 
married for 23 years and got along well with his wife.  He 
also related that he felt withdrawn, estranged, and detached 
from others.  He said his feelings were numb, that he had no 
friends, and that his only social contact was with his wife.  
He also said that he was not close with his family.  He said 
he mainly stayed around the house and had experienced a 
marked decrease in his interest in hobbies and social 
activities.  He said he had nightmares two to three times per 
week, had daily flashbacks, and marked sleep disturbance.  He 
said his concentration was poor.  He said he felt depressed 
and had occasional suicidal ideation but no intent.  He said 
he had episodes of intense anxiety with palpitations, 
shortness of breath, and a fear of losing his mind or dying.  
He said his episodes manifested about once a month and were 
not as severe.  He said he had sleep and concentration 
difficulty.  He said he was irritable, felt nervous, and was 
constantly on guard.  He said he was easily startled.  He 
said he had never been in (psychiatric) treatment because he 
could not bear to even think or talk about his Vietnam 
service.  On objective examination, he was neatly and 
casually dressed.  He was alert and cooperative.  He was 
oriented in all three spheres.  He had no memory impairment, 
and it was specifically remarked that his memory for both 
remote and recent events was good.  His mood was tense at 
times.  He was very tearful and distraught; and his affect 
was appropriate.  His insight and judgment appeared to be 
adequate as was his intellectual capacity.  It was noted that 
he had occasional suicidal ideation.  His speech was logical.  
He had near continuous depression affecting his ability to 
function in dependently.  He had occasional panic episodes.  
He did not have impaired impulse control or grossly 
inappropriate behavior.  He did not have spatial 
disorientation.  He had no loose associations, flight of 
ideas, bizarre motor movements, tics, persistent delusions, 
persistent hallucinations, ideas of reference or 
suspiciousness.  He was not in persistent danger of hurting 
himself; he was not disoriented.  He had no loss of the 
ability to perform activities of daily living.  The examiner 
concluded he had difficulty adapting to stressful situations 
including work or work-like settings, and was unable to 
maintain and establish effective relationships. The diagnosis 
was PTSD and his GAF score was 35.  It was concluded he was 
not working and could not socialize because of his PTSD 
symptoms.  Specifically, it was noted that he was unable to 
work, avoided friends, neglected his family, and had suicidal 
ideation. 

II.  Legal Analysis

The veteran's claim for a rating higher than 50 percent for 
service-connected PTSD is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for evaluating mental disorders changed 
during the pendency of the veteran's appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
PTSD is to be rated 50 percent when symptoms result in 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned when symptoms 
result in severe impairment of social and industrial 
adaptability.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996); See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted for PTSD 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (1999).  

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran.

In terms of the veteran's industrial adaptability, a review 
of the record reveals that he worked in the field of 
merchandising for a baseball team until early 1994.  (He has 
variously reported that he was laid off and that he stopped 
working because of his inability to focus.)  Thereafter, it 
is noted that he had only marginal success in finding gainful 
employment.  At a September 1997 VA examination, he admitted 
he had not worked in the last couple of years.  He also 
related that his wife worked and that she was basically 
supporting him.  He said he had previously attempted to sell 
athletic clothing but that the business had lost a lot of 
money and would close soon.  Later, at his March 2000 VA 
examination, the veteran again reported that he was 
predominantly living off of the wages of his wife.  He did 
report having some involvement in a private business, but 
also admitted he had not made any money in this venture, and 
simply did not have the ability to concentrate on his work.  
Following an examination, the examiner concluded that the 
veteran had difficulty adapting to stressful situations 
including work or work-like settings, and was unable to work.  
His GAF score was noted as 35. 
 
As for social adaptability, it is noted that the veteran is 
in his second marriage, which has, thus far, lasted for well 
over 20 years.  He has indicated that he has difficulty 
getting close to others, including his current wife and other 
family members.  While he has indicated he was previously 
engaged in social organizations, he no longer participates in 
such.  At his most recent VA examination, in March 2000, he 
related that he did not have any friends, and felt withdrawn, 
estranged, and detached from others.  The examiner pointed 
out that the veteran avoided his friends and neglected his 
family.  It was concluded that he was unable to maintain and 
establish effective relationships.  

In sum, it is noted that the veteran is currently unemployed 
and has not worked in many years.  All his attempts at 
gainful employment have been virtually unsuccessful.  With 
due consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's PTSD 
prevents him from obtaining or retaining employment, which is 
one of the alternative tests for a 100 percent rating under 
the old criteria.  Johnson, supra.  (Additionally, it is 
noted that he generally tends to avoid friends and family, 
and that his wife is his only social contact.)  Given that 
the veteran is entitled to the maximum rating of 100 percent 
for his PTSD under the old criteria, there is no need to 
address the new criteria.  Karnas, supra.  

For these reasons, and increased rating, to 100 percent, for 
the psychiatric disorder is granted.


ORDER

A higher rating for PTSD, to 100 percent, is granted.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 

